        Case 8:19-cv-02365-DOC-JDE Document 4 Filed 12/09/19 Page 1 of 1 Page ID #:54
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Robert W. Dickerson, Jr. (SBN) 89367)
 E-mail: rdickerson@bwslaw.com
 Burke, Williams & Sorensen, LLP
 444 South Flower Street, Suite 2400
 Los Angeles, CA 90071
 (213) 236-600; (213) 236-2700 Fax

 ATTORNEY(S) FOR: Plaintiff   HYPERTEXT TECHNOLOGIES,
 LLC
                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                          CASE NUMBER:
HYPERTEXT TECHNOLOGIES, LLC,                                              8:19-cv-2365
                                                          Plaintiff(s),
                                  v.

COOLPAD TECHNOLOGIES, INC. and DOES 1-10, inclusive                                      CERTIFICATION AND NOTICE
                                                                                           OF INTERESTED PARTIES
                                                         Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Plaintiff, HYPERTEXT TECHNOLOGIES, LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
            (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                PARTY                                                            CONNECTION / INTEREST
HYPERTEXT TECHNOLOGIES, LLC,                                                     Plaintiff




         12/09/2019                                    /s/ Robert W. Dickerson, Jr.
         Date                                          Signature
                                                       Robert W. Dickerson, Jr.

                                                       Attorney of record for (or name of party appearing in pro per):

                                                       HYPERTEXT TECHNOLOGIES, LLC

CV-30 (05/13)                                       NOTICE OF INTERESTED PARTIES
LA #4811-3690-4366 v1
                                                                                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
